dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-426-CV



KENNETH HARGIS, VENTURE 			      		     APPELLANTS

ENCODING
 SERVICE, LTD.,

VENTURE ENCODING SERVICE 

GP, LLC, AND HARGIS & HARGIS 

PARTNERSHIP				      



V.

 

CAROLYN ANN HARGIS AND	APPELLEES

JEFFREY JOHN HARGIS
 

----------

FROM THE 324TH
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellants’ “Motion To Dismiss.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Appellants shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P
. 42.1(d).
 

PER CURIAM	



PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: December 29, 2005	

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.